Citation Nr: 1609910	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-39 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for chronic obstructive cardiomyopathy, to include as due to herbicide exposure or as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.

This matter comes before the Board of Veteran' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In June 2014, the Board remanded the case for further evidentiary development.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current chronic obstructive cardiomyopathy was not present in service or until many years thereafter, and is not related to service or to an incident of service origin, including to exposure to herbicides; nor is it proximately due to, or chronically aggravated by, his service-connected coronary artery disease (CAD) status post coronary artery bypass graft (CABG).


CONCLUSION OF LAW

The criteria for service connection for chronic obstructive cardiomyopathy have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in September 2006 and September 2007 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO requested the Veteran's Social security records from the Social Security Administration (SSA) in May 2011 but a negative response was received.  In a June 2011 letter, the Veteran was notified of the unavailability of these records and was asked to submit any records in his possession.  In June 2011, the Veteran indicated that he did not have any additional records other than already submitted and waived the 10 day period to submit additional records.

Further, a VA examination was obtained in May 2011.  In compliance with the Board's remand in June 2014, an addendum opinion was obtained to address the secondary relationship between the claimed disability and the Veteran's service-connected CAD in August 2014.  The Board finds that, together, this examination and opinions are adequate to decide the issue on appeal because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  Consequently, the Board concludes that the VA examination in this case is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board finds that there has been substantial compliance with the instructions from its June 2014 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran filed a claim of service connection for chronic obstructive cardiomyopathy in August 2006.  In his October 2009 substantive appeal, the Veteran claimed that he had ischemic cardiomyopathy, which he claims is the same as cardiomyopathy, that is linked to exposure to Agent Orange.  Alternatively, he maintains that his cardiomyopathy is secondary to his service-connected CAD.

The Veteran claims that he has ischemic cardiomyopathy due to exposure to Agent Orange during his military service.  The record reflects that the Veteran served a tour of duty in Vietnam during active duty service from January 1967 to January 1968.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

The medical evidence of record shows current diagnoses of CAD status post CABG and hypertrophic obstructive cardiomyopathy.  Service connection for the Veteran's CAD has already been established as ischemic heart disease presumptively associated with exposure to herbicides.  However, hypertrophic obstructive cardiomyopathy is not among those diseases presumptively linked to herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Thus, the Veteran's obstructive cardiomyopathy would not warrant service connection on a presumptive basis based on Agent Orange exposure.  Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a non presumptive direct-incurrence basis.  Service treatment records do not show complaints of, treatment for, or diagnosis of any heart condition.  On the Veteran's January 1968 separation examination, he denied shortness of breath, pain or pressure in the chest, or palpitation of pounding heart, and clinical evaluation of the heart was normal.  Nor does the Veteran contend that he was treated for any heart symptoms or diagnosed with cardiomyopathy in service.  

Private treatment records reflect that beginning in 2000, the Veteran underwent a series of laboratory testing and was diagnosed with hypertrophic obstructive cardiomyopathy in 2002, based on a February 2002 echocardiogram that showed mild to borderline moderate concentric left ventricular hypertrophy and Doppler evidence of obstruction of flow in the left ventricular outflow tract compatible with a hypertrophic obstructive cardiomyopathy.  In October 2004, he had an implantable cardioverter defibrillator (ICD) placed following an episode of symptomatic ventricular tachycardia.  The Veteran continued to have worsening symptoms of shortness of breath.  In 2009, the Veteran had a repeat echocardiogram showing ejection fraction (EF) of 50 to 55 percent, with severe left ventricular hypertrophy, and moderate outflow tract obstruction, which was consistent with hypertrophic cardiomyopathy.   He underwent pre-surgical septal myomectomy catheterization, which showed disease in left anterior descending artery (LAD).  In February 2009, he underwent septal myomectomy and one-vessel CABG.

Regarding the etiology of the Veteran's hypertrophic obstructive cardiomyopathy, he maintains that it is secondary to exposure to Agent Orange or his service-connected CAD.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, the causation of a neurological disorder falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to describe his symptoms and their onset, but a cardiovascular disorder, such as hypertrophic obstructive cardiomyopathy, is not a simple medical condition, such as a broken leg, because the condition affects the internal nerves system, which is a condition a lay person cannot perceive through the senses.  Layno v Brown, 6 Vet. App. 465, 469 (1994).  For this reason, the Board determines that the hypertrophic obstructive cardiomyopathy is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability was caused by service, including as due to Agent Orange exposure, or service-connected CAD.  The etiology of hypertrophic obstructive cardiomyopathy involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  The Veteran has not demonstrated that he has expertise in medical matters.  To this extent, his statements regarding etiology of his cardiomyopathy are of no probative value.

The only competent opinions of record as to whether the Veteran's cardiomyopathy is related to his active service are negative to his claim.  Specifically, a May 2011 VA examination report stated that the Veteran's hypertrophic obstructive cardiomyopathy and the resulting implantable defibrillator placement (AICD) are separate and distinct conditions from his CAD.  The examiner opined that hypertrophic obstructive cardiomyopathy is a genetic disease and is not caused by or the result of ischemic heart disease.  The examiner also opined that the Veteran's AICD was placed due to ventricular tachycardia and is also not caused by or the result of ischemic heart disease.  The examiner added that "[t]here is significant overlap in symptoms and effects of cardiomyopathy and CAD, including dyspnea, fatigue, generalized weakness, chest pain and the need for continuous medication.  As such, it would require mere speculation to differentiate which symptoms are the result of cardiomyopathy vs. CAD.  However increased heart size, CHF [(congestive heart failure)], reduced exercise capacity (METs) and reduced ejection fraction are most likely the result of the hypertrophic obstructive cardiomyopathy and not related to the CAD."

In August 2014, another VA examiner agreed with the May 2011 VA examiner's opinion that hypertrophic cardiomyopathy and CAD are two distinct diagnoses and that hypertrophic cardiomyopathy is more often than not a genetic disorder.  Based on a review of the claims file, the examiner noted the Veteran's initial symptoms appeared to be all related to hypertrophic cardiomyopathy, which was why he was referred for a septal myomectomy improving the outflow tract obstruction in 2009; his CAD was diagnosed as a pre-procedure workup for which he underwent CABG.  The examiner stated that there was no evidence suggesting that the Veteran had cardiac ischemia that was the cause of his symptoms.

The examiner further opined that the Veteran's hypertrophic cardiomyopathy was not aggravated by his CAD.  In support of this opinion, the examiner provided the following rationale:

[They] are two separate entities completely.  In addition, I agree with previous comments by C&P [Compensation and Pension Examination] provider.  There is significant overlap in symptoms and effects of cardiomyopathy and CAD.  However, it does not appear patient has symptoms related to CAD as his last stress test was normal.  Finally, I also agree with previous opinion his borderline reduced EF is more than likely result of hypertrophic obstructive cardiomyopathy and not related to the CAD.

The conclusion of the VA examiners is based on a thorough review of the Veteran's claims file, and is consistent with the other medical evidence of record.  For this reason, the Board accords significant probative value to the examiners' medical opinion.

In summary, the Veteran's currently diagnosed hypertrophic obstructive cardiomyopathy is not among those diseases presumptively linked to herbicide exposure, and the most probative evidence of record does not relate the etiology of the Veteran's current hypertrophic obstructive cardiomyopathy to his military service or a service-connected disability, nor demonstrate that it is chronically aggravated by service-connected disability.  Hence, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic obstructive cardiomyopathy is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


